DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objection has been withdrawn. The 112 rejection has been withdrawn.
Applicant’s remarks on the merits have been considered but do not take into account the reference of Carpenter (US 4437146) used in the present rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 10-14, 21, 22, 26, 27, 28, 29 are rejected under 35 U.S.C. 103 as unpatentable over Carpenter (US 4437146) in view of Kanzian (US 10,090,765) and Fujiwara (US 2013/0335050).
As to claim 1, Carpenter discloses a system comprising: a system comprising: a first voltage regulator (16, 18, 24) having an input (output 14); a current amplifier (30) to provide feedback based on a load (20) experienced by the first voltage regulator, wherein the current 
Carpenter does not disclose a battery; and a second voltage regulator having an input that is dynamically shifted in phase relative to the input of the first voltage regulator, wherein the phase is dynamically shifted based on a load experienced by the second voltage regulator.
Kanzian teaches a battery (502; Col. 5 lines 35-40; col 11, lines 35-40) and and a second voltage regulator having an input that is dynamically shifted in phase relative to the input of the first voltage regulator (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use multiple channels as disclosed in Kanzian to provide more current downstream.
Fujiwara teaches wherein the phase is dynamically shifted based on a load experienced by the second voltage regulator (See Fig. 1, the signal SEL2 is fed into the ramp via and gate 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use the selective phase shifting as disclosed in Fujiwara to reduce noise (¶86).
As to claim 3, Carpentar does not disclose wherein the first voltage regulator and the second voltage regulator are synchronized.
Fujiwara teaches wherein the first voltage regulator and the second voltage regulator are synchronized (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use the selective phase shifting as disclosed in Fujiwara to reduce noise (¶86).

As to claim 11, Carpenter discloses wherein the first voltage regulator is a switching voltage regulator.
 Carpenter does not disclose and the second voltage regulator is a switching voltage regulator.
Fujiwara discloses the wherein the first voltage regulator is a switching voltage regulator  second voltage regulator is a switching voltage regulator (51/52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use the selective phase shifting as disclosed in Fujiwara to reduce noise (¶86).
As to claims 12, 13, 14, 21, and 22 these are method claims which are performed by the claimed apparatuses of claims 1, 2, 3, 10, and 11.  As such, the apparatus anticipates or makes obvious the method for the reasons stated above. 
As to claim 26, Carpenter does not disclose wherein the one or more load comprises one or more of a load of the first voltage regulator, a load of the second voltage regulator, and/or a load of one or more other voltage regulator of the system.
Fujiwara discloses wherein the one or more load comprises one or more of a load of the first voltage regulator, a load of the second voltage regulator, and/or a load of one or more other voltage regulator of the system  (Fig. 5 shows multiple regulators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use the selective phase shifting as disclosed in Fujiwara to reduce noise (¶86).

As to claim 28, Carpenter discloses wherein the one or more load comprises one or more potential load (A resistor has an electrical potential drop across it).
As to claim 29, the combination makes obvious comprising: a second current amplifier to provide feedback based on the load experienced by the second voltage regulator; and a second operational amplifier to receive the feedback from the second current amplifier, the second operational amplifier having an output coupled to the input of the second voltage regulator (this is performed by having the regulator of Carpenter in multiple phases of Fujiwara).
Claims 4, 6-9, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 4437146) in view of Kanzian (US 10,090,765) and Fujiwara (US 2013/0335050) and Tan (US 2014/0042812).
As to claim 4, Carpenter does not explicitly disclose comprising a phase shifter to shift the phase of the input to the first voltage regulator and to provide the phase shifted input to the second voltage regulator.
Tan teaches comprising a phase shifter to shift the phase of the input to the first voltage regulator and to provide the phase shifted input to the second voltage regulator (claim 24 “generating a plurality of clock signals that are each phase-shifted relative to each other”, see also Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use phase shifting controller as disclosed in Tan to provide substantial space distribution between supplies (¶5).
	As to claim 6, Carpenter does not disclose wherein the phase shifter is to shift the phase of the input to the first voltage regulator and to provide the phase shifted input to the second voltage regulator at a dynamic angle of phase.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use multiple channels as disclosed in Kanzian to provide more current downstream.
	As to claim 7, Carpenter does not disclose comprising a third voltage regulator having an input that is shifted in phase relative to the input of the first voltage regulator, is shifted in phase relative to the input of the second regulator, or is shifted in phase relative to the input of both the first regulator and the second regulator.
	Kanzian teaches comprising a third voltage regulator having an input that is shifted in phase relative to the input of the first voltage regulator, is shifted in phase relative to the input of the second regulator, or is shifted in phase relative to the input of both the first regulator and the second regulator (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use multiple channels as disclosed in Kanzian to provide more current downstream.
	As to claim 8, Carpenter does not disclose wherein the phase shifter is to shift the phase of the input to the first voltage regulator and to provide the phase shifted input to the third voltage regulator.
Tan teaches wherein the phase shifter is to shift the phase of the input to the first voltage regulator and to provide the phase shifted input to the third voltage regulator (¶35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpneter to use phase shifting controller as disclosed in Tan to provide substantial space distribution between supplies (¶5).

Tan makes obvious comprising a second phase shifter to shift the phase of the input to the second voltage regulator and to provide the phase shifted input to the third voltage regulator.  Though Tan discloses the claimed invention except for the second phase shifter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make another phase shifter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).  The advantages of having more phase shifters would be to increase the reliability.
As to claim 15, Carpenter does not disclose comprising: shifting the phase of the input to the first voltage regulator; and providing the phase shifted input to the second voltage regulator (See Fig. 4).
Tan teaches shifting the phase of the input to the first voltage regulator; and providing the phase shifted input to the second voltage regulator (See Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use phase shifting controller as disclosed in Tan to provide substantial space distribution between supplies (¶5).
As to claim 17, Carpenter does not disclose comprising: shifting the phase of the input to the first voltage regulator; and providing the phase shifted input to the second voltage regulator at a dynamic angle of phase.
Kanzian teaches providing the phase shifted input to the second voltage regulator at a dynamic angle of phase (abstract).

Tan teaches shifting the phase of the input to the first voltage regulator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use phase shifting controller as disclosed in Tan to provide substantial space distribution between supplies (¶5).
As to claim 18, Carpenter does not disclose shifting a phase of an input of a third voltage regulator relative to the input of the first voltage regulator, relative to the input of the second regulator, or relative to the input of both the first regulator and the second regulator.
Kanzian discloses comprising shifting a phase of an input of a third voltage regulator relative to the input of the first voltage regulator, relative to the input of the second regulator, or relative to the input of both the first regulator and the second regulator (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use multiple channels as disclosed in Kanzian to provide more current downstream.
As to claim 19, Carpenter does not teach shifting the phase of the input to the first voltage regulator; and providing the phase shifted input to the third voltage regulator.
Tan discloses shifting the phase of the input to the first voltage regulator; and providing the phase shifted input to the third voltage regulator (¶35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use phase shifting controller as disclosed in Tan to provide substantial space distribution between supplies (¶5).
As to claim 20, Carpenter does not teach shifting the phase of the input to the second voltage regulator; and providing the phase shifted input to the third voltage regulator

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carpenter to use phase shifting controller as disclosed in Tan to provide substantial space distribution between supplies (¶5).
As to claim 29, the combination teaches a second current amplifier to provide feedback based on the load experienced by the second voltage regulator; and a second operational amplifier to receive the feedback from the second current amplifier, the second operational amplifier having an output coupled to the input of the second voltage regulator (this is taught by multiple phases of Carepenter in Kanzian or Fujiwara).
Claims 1, 2, 23-24 are rejected under 35 U.S.C. 103 as unpatentable over Shenoy (US 2015/002115) in view of Carpenter (US 4,437,146), Kanzian (US 10,090,765) and Fujiwara (US 2013/0335050).
As to claim 23, Shenoy discloses a computing system, comprising: a processor (Fig. 1, item 112); storage (Fig. 1, item 114) to store instructions to be executed (Fig. 1, item 130) by the processor; and a power system comprising: a battery ( ¶19 “a power source (such as a battery,”…)); a first voltage regulator (Q1A, Q2A, Ct1, LA) having an input; and a second voltage regulator (Q1B, Q2B, Ct2, LB) having an input that is shifted in phase relative (Fig. 6) to the input of the first voltage regulator.
Shenov does not disclose a second voltage regulator having an input that is dynamically shifted in phase relative to the input of the first voltage regulator, wherein the phase is dynamically shifted based on one or more load a current amplifier to provide feedback based on a load experienced by the first voltage regulator; an operational amplifier to receive the feedback from the current amplifier, the operational amplifier having an output coupled to the input of the first voltage regulator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shenov to use amplified feedback as disclosed in Carpenter to account for differential transients.
Kanzian teaches a second voltage regulator having an input that is dynamically shifted in phase relative to the input of the first voltage regulator (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shenov to use phase shifting controller as disclosed in Kanzian to improve dynamic behavior (Col. 11, lines 25-30).
Fujiwara teaches wherein the phase is dynamically shifted based on one or more load and wherein the phase is dynamically shifted based on a load experienced by the second voltage regulator (See Fig. 1, the signal SEL2 is fed into the ramp via and gate 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shenov to use the selective phase shifting as disclosed in Fujiwara to reduce noise (¶86).
As to claim 24, Shenoy discloses wherein the first voltage regulator and the second voltage regulator are synchronized (Fig. 6 shows the current being synchronized out of phase).
As to claim 30, the combination of Kanzian and Ongaro teaches a second current amplifier to provide feedback based on the load experienced by the second voltage regulator; 
As to claims 1, 2 these are apparatus claims which are anticipated by the claimed apparatuses of claims 23 and 24.  As such, the apparatus anticipates those claims as well. 
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shenoy (US 2015/0002115) in view of Carpenter (4,437,146), Kanzian (US 10,090,765), Fujiwara (US 2013/0335050) and Tan (US 2014/0042812).
As to claim 25, Shenoy does not disclose the power system comprising a phase shifter to shift the phase of the input to the first voltage regulator and to provide the phase shifted input to the second voltage regulator.
Tan discloses the power system comprising a phase shifter to shift the phase of the input to the first voltage regulator and to provide the phase shifted input to the second voltage regulator (¶35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shenoy to use phase shifting controller as disclosed in Tan to provide substantial space distribution between supplies (¶5).
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/PETER M NOVAK/Primary Examiner, Art Unit 2839